           Case 5:20-cv-00364-JKP-HJB Document 6 Filed 04/02/20 Page 1 of 3


RECEVED                                                                    FILED
                                                                           APR-2   2020

         s1P1'T COURT     IN THE UNITED STATES DISTRICT COURT
CLRKP              XAS
                          FOR THE WESTERN DISTRICT OF TEXAS
                                                                                   ThIAKS
BV__JfVLERK                     SAN ANTONIO DIVISION                  BY




   Plaintiff


                                                                _oo
   V.                                        caseNo.'




   Defendant




                         Co




                                                        .-'--
      Case 5:20-cv-00364-JKP-HJB Document 6 Filed 04/02/20 Page 2 of 3



PAGE ONE           COMPLAINT IV/1



Blake A. Hawthorne, Clerk; In The Supreme Court of Texas                      of the
Supreme of Texas

Keith   E.   Hottle, Clerk of the Court; Fourth Court of Appeals,   San       ntonio, Texas

Scott S. Harris, Clerk; Supreme Court of the United States,               of the Clerk


The FBI and the three Clerks of the Court violated Statue 18 U                  section
201 and 371:



Section 201, (b) offers an understanding of what is an unlawful ribe; "to
influence such public official or person who has been selected t be a public
official to commit or aid in committing or collude in, or allow, yfraud, or
make opportunity for the commission of any fraud, on the Unit States..    I




18   U.S.C. 371:Conspiracy to Commit Offence or to defraud U                  States: "not
only is it not necessary for a bribe to actually influence or md                official

Or illegal act; but, in order to face criminal prosecution, it is not ver necessary
for an individual to actually pay a bribe. Under the federal consp racy statute
18 U.S.C. 371":

Charges for conspiracy to commit bribery under statute 18 U.S.0 371, three
elements must be pursued: (a) an agreement to pay a bribe (b)         i   tent to pay a
bribe; and (c) an "overt act" toward payment of a bribe.

If the government succeed each of these three elements from brbery
investigation, in due course, the conspiracy members can receiv4 five years in
prison even though bribe was not paid.



Who are the guards at the entrance of the Federal Court House nd why are
they blocking the entrance? Why their intense questioning? Vhy their
bullying and surrounding me necessary? Thugs they are!
     Case 5:20-cv-00364-JKP-HJB Document 6 Filed 04/02/20 Page 3 of 3



Why is it necessary to control the Federal Court House and pay b ibery money
to the staff? The most undignified histrionic behaviour is display d by staff in
what seems to be for FBI money payment and obsequious obedi nce. It is FBI
domain.

  What do they have to do with my court case against FBI and Dpartment of
Justice? What is their influence at the Federal Court House?

What was FBI influence at the Trial Court Hearing ? What is their influence
with the Fourth Court of Appels? What is their influence at the ffice of the
Clerk at the Supreme Court of Texas ? And the Office of the Offic of the Clerk
at the Supreme Court of the United States? Why the money andBribery?

What   a   waste!

And ,finally, what is especially disturbing is the selling of lies conerning me,
Michael A. Salazar, to the FBI. The FBI fails to verify and just pay. I am also
followed by agents whores whose goal is to inveigle me into silly ehaviour
with them and follow s the payment by the FBI if there is success




                                                               /T.44L   L-O
